                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION
PAUL RENARD WALSH, SR.,                                        )
                                                               )
                  Plaintiff,                                   )
                                                               )
         v.                                                    )        No. 18-06095-CV-SJ-DPR-SSA
                                                               )
KILOLO KIJAKAZI,1                                              )
                                                               )
                  Defendant.                                   )
                                                     ORDER

         Before the Court is Plaintiff’s Motion for 42 USC §406 (b) Attorney Fees. (Doc. 25.)

Plaintiff’s attorney, Roger M. Driskill, requests an award in the amount of $16,436.63 as an

attorney fee for his representation of Plaintiff in this matter. Defendant has no objection to an

award under § 406(b). (Doc. 28.) Upon review, the fee requested is consistent with the Fee

Contract (doc. 25-1) and does not exceed the statutory maximum of 25% of the past-due benefits

awarded to Plaintiff. The Court also finds that the fee requested is reasonable.

         Therefore, the Motion is GRANTED. Pursuant to 42 U.S.C. § 406(b), Roger M. Driskill

is awarded a fee for his services in the amount of $16,436.63, to be paid by Defendant.

Furthermore, Mr. Driskill shall refund to Plaintiff the amount of $6,000.00, which was paid

previously as an attorney fee under the Equal Access to Justice Act.

         IT IS SO ORDERED.

                                                               /s/ David P. Rush
                                                               DAVID P. RUSH
                                                               UNITED STATES MAGISTRATE JUDGE

DATE: September 10, 2021


1
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d)(1), Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. By reason of the last
sentence of 42 U.S.C. § 405(g), no further action need be taken.



              Case 5:18-cv-06095-DPR Document 29 Filed 09/10/21 Page 1 of 1
